         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 ZOEY METZNER and DOMINIC                            Case No. 3:20-cv-00784
 GRAVINO, individually and on behalf of all
 others similarly situated,                          Honorable Kari A. Dooley

                        Plaintiffs,

        v.

 QUINNIPIAC UNIVERSITY,

                        Defendant.




               STIPULATION AND PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED THAT:

       1.    PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the Parties hereby enter this Stipulated Protective Order. The Parties acknowledge

that this Order does not confer blanket protections on all disclosures or responses to discovery

and the protection it affords from public disclosure and use extends only to the limited

information or items that are entitled to confidential treatment under the applicable legal

principles. The Parties further acknowledge that Local Civil Rule 5(e) governs the circumstances

under which confidential information may be filed under seal.

       2.      DEFINITIONS

       2.1     Challenging Party: A Party or Non-Party that challenges the designation of


                                                 1
           Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 2 of 15




information or items under this Order.

          2.2    “CONFIDENTIAL” Information or Items: Information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c), or other state laws, rules, or regulations. Personally identifiable

information protected by the Family Education Rights and Privacy Act, 20 U.S.C. §§ 1232g, 34

CFR Part 99 (“FERPA”) may be redacted by the Parties, except that personally identifiable

information of the Plaintiffs need not be redacted.

          2.3    Counsel: Outside Counsel of Record and House Counsel (as well as their support

staff).

          2.4    Designating Party: A Party or Non-Party who designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

          2.5    Disclosure or Discovery Material: All items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

          2.6    Expert: A person with specialized knowledge or experience in a matter pertinent

to the litigation who has been retained or designated by a Party or its counsel to provide expert

testimony or to serve as a consulting expert in this action.

          2.8    House Counsel: Attorneys who are employees of a Party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

          2.9    Non-Party: Any natural person, partnership, corporation, association, or other

legal entity not named as a Party to this action.

          2.10   Outside Counsel of Record: Attorneys who are not employees of a Party to this




                                                    2
          Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 3 of 15




action but are retained to represent or advise a Party to this action and have appeared in this

action on behalf of that Party or are affiliated with a law firm that has appeared on behalf of that

Party.

         2.11   Party: Any party to this action, including all of its officers, directors, employees,

trustees, consultants, experts, and Outside Counsel of Record (and their support staffs).

         2.12   Producing Party: A Party or Non-Party that produces Disclosure or Discovery

Material in this action.

         2.13   Professional Vendors: Persons or entities who provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, conducting

focus groups, and organizing, storing, or retrieving data) and their employees and subcontractors.

         2.14   Protected Material: Any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL.”

         2.15   Receiving Party: A Party that receives Disclosure or Discovery Material from a

Producing Party.

         3.     SCOPE

         The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Order do not cover the following information: (a) any

information that is in the public domain at the time of disclosure to a Receiving Party or becomes

part of the public domain after its disclosure to a Receiving Party as a result of publication not

involving a violation of this Order, including becoming part of the public record through trial or




                                                  3
         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 4 of 15




otherwise; and (b) any information known to the Receiving Party prior to the disclosure or

obtained by the Receiving Party after the disclosure from a source who obtained the information

lawfully and under no obligation of confidentiality to the Designating Party. Any use of

Protected Material at trial shall be governed by a separate agreement or order.

       4.      DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party or Non-Party agrees otherwise in

writing or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)

dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

or reviews of this action, including the time limits for filing any motions or applications for

extension of time pursuant to applicable law.

       5.      DESIGNATING PROTECTED MATERIAL

       5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or thwart the case development process or to impose unnecessary

expenses and burdens) expose the Designating Party to sanctions.

       If it comes to a Designating Party’s or Non-Party’s attention that information or items

that it designated for protection do not qualify for protection at all or do not qualify for the level

of protection initially asserted, that Designating Party must promptly notify all other Parties that




                                                  4
         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 5 of 15




it is withdrawing the mistaken designation.

       5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

Material that qualifies for protection under this Order must be clearly so designated before the

material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) For information in documentary form (e.g., paper or electronic documents, but

       excluding transcripts of depositions or other pretrial or trial proceedings), that the

       Producing Party affix the legend “CONFIDENTIAL” to each page of any document that

       contains protected material.

               A Party or Non-Party who makes original documents or materials available for

       inspection need not designate them for protection until after the inspecting Party has

       indicated which material it would like copied and produced. During the inspection and

       before the designation, all of the material made available for inspection shall be deemed

       “CONFIDENTIAL”. After the inspecting Party has identified the documents it wants

       copied and produced, the Producing Party must determine which documents, or portions

       thereof, qualify for protection under this Order. Then, before producing the specified

       documents, the Producing Party must affix the appropriate legend (“CONFIDENTIAL”)

       to each page of the document that contains Protected Material.

               (b) For testimony given in deposition or in other pretrial or trial proceedings, that

       the Designating Party identify on the record, before the close of the deposition, hearing,

       or other proceeding, all protected testimony and specify the level of protection being

       asserted. When it is impractical to identify separately each portion of testimony that is




                                                 5
 Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 6 of 15




entitled to protection and it appears that substantial portions of the testimony may qualify

for protection, the Designating Party may invoke on the record (before the deposition,

hearing, or other proceeding is concluded) a right to have up to 21 days after receipt of

the transcriptto identify the specific portions of the testimony as to which protection is

sought and to specify the level of protection being asserted. Only those portions of the

testimony that are appropriately designated for protection within the above-referenced

time period shall be covered by the provisions of this Order. Alternatively, a Designating

Party may specify, at the deposition or up to 21 days after receipt of the transcript, that

the entire transcript shall be treated as “CONFIDENTIAL.”

       The use of a document as an exhibit at a deposition shall not affect its designation

as “CONFIDENTIAL”.

       Transcripts containing Protected Material shall have a prominent legend on the

title page that the transcript contains Protected Material, and the title page shall be

followed by a list of all pages (including line numbers as appropriate) that have been

designated as Protected Material and the level of protection being asserted by the

Designating Party. The Designating Party shall inform the court reporter of these

requirements. Any transcript that is prepared before the expiration of the period for

designation shall be treated during that period as if it had been designated

“CONFIDENTIAL” in its entirety unless otherwise agreed by all Parties. After the

expiration of that period, the transcript shall be treated only as actually designated.

       (c) For information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of

the container or containers in which the information or item is stored the legend




                                           6
         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 7 of 15




       “CONFIDENTIAL”. If only a portion or portions of the information or item warrant

       protection, the Producing Party, to the extent practicable, shall identify the protected

       portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to treat the material in accordance

with the provisions of this Order.

       6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

“CONFIDENTIAL” at any time, including a Designating Party’s redaction of personally

identifiable information under FERPA. Unless a prompt challenge to a Designating Party’s

“CONFIDENTIAL” designation is necessary to avoid foreseeable, substantial unfairness,

unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party does

not waive its right to challenge a confidentiality designation by electing not to mount a challenge

promptly after the original designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Order. The parties shall attempt to resolve each challenge in good faith

and must begin the process by conferring directly within 14 days of the date of service of notice.

In conferring, the Challenging Party must explain the basis for its belief that the confidentiality




                                                 7
            Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 8 of 15




designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation within seven days of the Parties’ conference. A

Challenging Party may proceed to the next stage of the challenge process only if it has engaged

in this meet-and-confer process first or establishes that the Designating Party is unwilling to

participate in the meet and confer process in a timely manner.

        6.3       Judicial Intervention. Following the meet-and-confer process, tf the Parties cannot

resolve a challenge without court intervention, the Challenging Party may apply to the Court for

relief. .

            Any such motion must be filed in accordance with all applicable court rules of

procedure, including Local Rule of Civil Procedure 5(e).Upon any such application, the burden

of persuasion in any challenge proceeding shall be on the Designating Party. Frivolous

challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

expenses and burdens on other parties) may expose the Challenging Party to sanctions. All

Parties shall continue to afford the material in question the level of protection to which it is

entitled under the Producing Party’s designation until the Court rules on the challenge.

        7.         ACCESS TO AND USE OF PROTECTED MATERIAL

        7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order.

When the litigation has been terminated, a Receiving Party must comply with the provisions of

section 13 below (FINAL DISPOSITION).




                                                   8
         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 9 of 15




       Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.

       7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

       employees of said Outside Counsel of Record to whom it is reasonably necessary to

       disclose the information for this litigation;

               (b) the officers, directors, trustees, employees, and insurers (including House

       Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this

       litigation;

               (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

       reasonably necessary for this litigation and who have signed the “Acknowledgment and

       Agreement to Be Bound” (Exhibit A);

               (d) the Court and its personnel and court reporters and their staff;

               (e) professional jury or trial consultants or focus group participants, and

       Professional Vendors to whom disclosure is reasonably necessary for this litigation and

       who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (f) during their depositions, non-party witnesses in the action to whom disclosure

       is reasonably necessary and who have signed the “Acknowledgment and Agreement to

       Be Bound” (Exhibit A);

               (g) the author or recipient of a document containing the information or a

       custodian or other person who otherwise possessed or knew the information;




                                                  9
        Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 10 of 15




               (h) any other person to whom the Designating Party or Non-Party agrees in

       writing or on the record, and any other person to whom the Court compels access to the

       Confidential Information and who has signed the “Acknowledgment and Agreement to

       Be Bound” (Exhibit A).

       8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED

               IN OTHER LITIGATION

       If a Receiving Party is served with a subpoena, discovery request, or a court order issued

in other litigation that compels disclosure of any information or items designated in this action as

“CONFIDENTIAL” that Receiving Party must:

               (a) promptly notify in writing the Designating Party. Such notification shall

       include a copy of the subpoena, discovery request, or court order;

               (b) promptly notify in writing the party who caused the subpoena, discovery

       request, or court order to issue in the other litigation that some or all of the material

       covered by the subpoena, discovery request, or court order is subject to this Order. Such

       notification shall include a copy of this Order; and

               (c) cooperate with respect to all reasonable procedures sought to be pursued by

       the Designating Party whose Protected Material may be affected.

       The purpose of imposing these duties is to alert the interested parties to the existence of

this Protective Order and to afford the Designating Party or Non-Party in this case an opportunity

to try to protect its confidentiality interests in the court from which the discovery request,

subpoena, or court order issued.

       If the Designating Party timely seeks a protective order, the Party served with the

subpoena, discovery request, or court order shall not produce any information designated in this




                                                 10
        Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 11 of 15




action as “CONFIDENTIAL” before a determination by the court from which the subpoena or

order issued, unless the Party has obtained the Designating Party’s permission. The Designating

Party shall bear the burden and expense of seeking protection in that court of its confidential

material. Nothing in these provisions should be construed as authorizing or encouraging a

Receiving Party in this action to disobey a lawful directive from another court.

       9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, through inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Order, the

Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

this Order, and (d) request that such person(s) execute the “Acknowledgment and Agreement to

Be Bound” (Exhibit A).

       10.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

               PROTECTED MATERIAL

       When a Producing Party gives notice to Receiving Parties that it inadvertently produced

documents, testimony, information, and/or things that are protected from disclosure under the

attorney-client privilege, work product doctrine, and/or any other applicable privilege or

immunity from disclosure, or the Receiving Party discovers such inadvertent production, the

inadvertent production shall not be deemed a waiver of the applicable privilege or protection and

the obligations of the Receiving Party are those set forth in Federal Rule of Civil Procedure

26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

an e-discovery order that provides for production without prior privilege review.




                                                 11
        Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 12 of 15




       11.     DISPOSITIVE AND CLASS CERTIFICATION MOTIONS, HEARINGS,

               AND TRIAL

       The terms of this Stipulated Protective Order shall govern in all circumstances except

for the presentations of evidence and argument in dispositive and class certification motions,

at hearings, and at trial. In the Parties’ filings, the Receiving Party shall file any Producing

Party’s “CONFIDENTIAL” material under seal pursuant to paragraph 12.3. However,

applicable law, and not this Order, governs the ultimate sealing of such filings. In connection

with hearings and trial, the Parties shall meet and confer in advance of such proceedings and

seek the guidance of the Court as to appropriate procedures to govern such proceedings.

       12.     MISCELLANEOUS

       12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

       12.2    Right to Assert Other Objections. By stipulating to the entry of this Order no

Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Order. Similarly, no Party waives any

right to object on any ground to use in evidence of any of the material covered by this Order.

And no Party waives any right it would otherwise have to move for a judicial order concerning

release of information protected under FERPA.

       12.3    Filing Protected Material. In the event that any Receiving Party’s briefs,

memoranda, discovery requests, requests for admission or other papers of any kind which are

served or filed shall include another Party or Non-Party’s “CONFIDENTIAL” information, the

papers shall be appropriately designated pursuant to paragraph 5.2. Documents, papers and

transcripts filed with the Court which contain any other Party or Non-Party’s




                                                12
        Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 13 of 15




“CONFIDENTIAL” information shall be provisionally lodged under seal with the Court, in

accordance with the procedures set forth in United States District Court for the District of

Connecticut Local Civil Rule 5(e) and in compliance with the Electronic Case Filing Procedures

for the District of Connecticut. Within ten (10) business days of the materials being lodged with

the Court, the Party claiming protection shall file a motion to seal setting forth the bases for

sealing and proper applicable authority.

       13.     FINAL DISPOSITION

       Within 60 days after the final disposition of this action, as defined in section 4, each

Receiving Party must, at the option of the Producing Party, return all Protected Material to the

Producing Party or destroy all Protected Material in its possession. If requested by a Producing

Party or Designating Party within 60 days after the final disposition of this action, the Receiving

Party must certify in writing to the Producing Party or Designating Party that it has complied

with this provision. Notwithstanding this provision, Counsel may retain archival copies of all

pleadings, motion papers, transcripts, legal memoranda, correspondence, deposition and trial

exhibits, expert reports, attorney work product, and consultant and expert work product, even if

such materials contain Protected Material. Any such archival copies that contain or constitute

Protected Material remain subject to this Order.

       14.     ENFORCEMENT

       The Parties stipulate and agree that the United States District Court for the District of

Connecticut has authority to enforce this Order and to resolve any dispute arising under it.




                                                 13
        Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 14 of 15




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD FOR ALL PARTIES.
Dated: August 13, 2021

 ROBINSON & COLE LLP                                 HAGENS BERMAN SOBOL SHAPIRO
                                                     LLP

 By: /s/ Elizabeth R. Leong (with permission)        By: /s/ Daniel J. Kurowski______________
     Edward J. Heath (ct20992)                            Daniel J. Kurowski (Pro Hac Vice)
     Wystan M. Ackerman (ct24090)                         Whitney K. Siehl (Pro Hac Vice)
     Elizabeth R. Leong (ct24453)                         455 N. Cityfront Plaza Dr., Suite 2410
     Dan A. Brody (ct30301)                               Chicago, IL 60611
     280 Trumbull Street                                  (708) 628-4949
     Hartford, CT 06103-3597                              dank@hbsslaw.com
     Tel. No.: (860) 275-8200                             whitneys@hbsslaw.com
     Fax No.: (860) 275-8299
     E-mail: eheath@rc.com;                               BURSOR & FISHER, P.A.
     wackerman@rc.com; eleong@rc.com;                     Alec M. Leslie (Pro Hac Vice)
     dbrody@rc.com                                        888 Seventh Avenue
                                                          New York, NY 10019
 Attorneys for Defendant Quinnipiac                       (646) 837-7150
 University                                               aleslie@bursor.com

                                                          IZARD KINDALL & RAABE
                                                          Craig A. Raabe (ct04116)
                                                          29 South Main Street, Suite 305
                                                          West Hartford, CT 06107
                                                          T: (860) 493-6292
                                                          F: (860) 493-6290
                                                          craabe@ikrlaw.com


                                                     Attorneys for Plaintiffs, individually and on
                                                     behalf of all others similarly situated


IT IS SO ORDERED.

       August 16, 2021                                    /s/
DATED: ______________                                  ___________________________
                                                       Hon. Kari A. Dooley
                                                       UNITED STATES DISTRICT JUDGE




                                                14
         Case 3:20-cv-00784-KAD Document 82 Filed 08/17/21 Page 15 of 15




                                          EXHIBIT A


        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Metzner v. Quinnipiac University have been designated

as confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” are confidential by Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than this

litigation.




____________________________________                 Dated: _____________________________
Signed


_____________________________________
Print name




                                               15
